
	
		I
		112th CONGRESS
		1st Session
		H. R. 3689
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Administrator of the Environmental
		  Protection Agency to waive any emission standard or other requirement under
		  section 112 of the Clean Air Act (42 U.S.C. 7412) applicable to the control of
		  asbestos emissions in the demolition or renovation of a condemned building for
		  which there is a reasonable expectation of structural failure.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Waiver Act of
			 2011.
		2.Waiver from
			 asbestos NESHAP requirements for demolition or renovation of condemned
			 buildings
			(a)WaiverAt the request of a State or local
			 government, the Administrator of the Environmental Protection Agency (in this
			 section referred to as the Administrator) may waive any emission
			 standard or other requirement under section 112 of the Clean Air Act (42 U.S.C.
			 7412) applicable to the control of asbestos emissions in the demolition or
			 renovation of a building.
			(b)Standard for
			 approvalThe Administrator
			 may approve a request for a waiver under subsection (a) only if the request
			 demonstrates that—
				(1)the building has
			 been condemned; and
				(2)there is a
			 reasonable expectation of the building’s structural failure.
				(c)Time period for
			 approval or disapproval of request for waiverThe Administrator shall approve or
			 disapprove a request for a waiver under subsection (a) within 90 days after the
			 date on which the request is received by the Administrator. If the
			 Administrator fails to approve or disapprove such a request by the end of such
			 90-day period, the request is deemed to be approved.
			
